Name: Council Implementing Regulation (EU) NoÃ 944/2012 of 15Ã October 2012 implementing Article 32(1) of Regulation (EU) NoÃ 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  international affairs
 Date Published: nan

 16.10.2012 EN Official Journal of the European Union L 282/9 COUNCIL IMPLEMENTING REGULATION (EU) No 944/2012 of 15 October 2012 implementing Article 32(1) of Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 36/2012 (1), and in particular Article 32(1) thereof, Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012. (2) In view of the gravity of the situation in Syria, additional persons should be included in the list of natural or legal persons, entities or bodies subject to restrictive measures as set out in Annex II to Regulation (EU) No 36/2012. In particular, all Syrian Government Ministers should be designated in view of their collective responsibility for the violent repression against the population in Syria. (3) The restrictive measures should be maintained against former ministers of the Syrian Government since they may still be considered to be associated with the regime and its violent repression against the civilian population. The entries for those persons should therefore be amended. (4) Furthermore, two persons and one entity should be removed from the list of persons and entities subject to the restrictive measures. (5) In accordance with Council Decision 2012/634/CFSP of 15 October 2012 amending Decision 2011/782/CFSP concerning restrictive measures against Syria (2), Annex II to Regulation (EU) No 36/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 36/2012 shall be amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 15 October 2012. For the Council The President C. ASHTON (1) OJ L 16, 19.1.2012, p. 1. (2) See page 50 of this Official Journal. ANNEX I. The persons and entities listed below shall be added to the list of persons and entities set out in Annex II to Regulation (EU) No 36/2012. A. Persons Name Identifying information Reasons Date of listing 1. Dr. Qadri Jameel Vice Prime Minister for Economic Affairs, Minister of Domestic Trade and Consumers Protection. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 2. Waleed Al Moallem Vice Prime Minister, Minister of Foreign Affairs and Expatriates. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 3. Major general Fahd Jassem Al Freij Minister of Defence and military commander. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 4. Dr. Mohammad Abdul Sattar Al Sayed Minister of Religious Endowments. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 5. Eng. Hala Mohammad Al Nasser Minister of Tourism. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 6. Eng. Bassam Hanna Minister of Water Resources. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 7. Eng. Subhi Ahmad Al Abdallah Minister of Agriculture and Agrarian Reform. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 8. Dr. Mohammad Yahiya Moalla Minister of Higher Education. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 9. Dr. Hazwan Al Wez Minister of Education. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 10. Dr. Mohamad Zafer Mohabak Minister of Economy and Foreign Trade. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 11. Dr. Mahmud Ibraheem Saiid Minister of Transport. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 12. Dr. Safwan Al Assaf Minister of Housing and Urban Development. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 13. Eng. Yasser Al Sibaii Minister of Public Works. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 14. Eng Saiid Mathi Hneidi Minister of Oil and Mineral Resources. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 15. Dr. Lubana Mushaweh Minister of Culture. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 16. Dr. Jassem Mohammad Zakaria Minister of Labour and Social Affairs. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 17. Omran Ahed Al Zubi Minister of Information. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 18. Dr. Adnan Abdo Al Sikhny Minister of Industry. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 19. Najm Hamad Al Ahmad Minister of Justice. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 20. Dr. Abdul Salam Al Nayef Minister of Health. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 21. Dr. Ali Heidar State Minister for National Reconciliation Affairs. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 22. Dr. Nazeera Farah Sarkees State Minister for Environmental Affairs. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 23. Mohammad Turki Al Sayed State Minister. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 24. Najm-eddin Khreit State Minister. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 25. Abdullah Khaleel Hussein State Minister. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 26. Jamal Shaban Shaheen State Minister. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 27. Suleiman Maarouf (a.k.a. Sulayman Mahmud Maruf, Sleiman Maarouf, Mahmoud Soleiman Maarouf) Passport: in possession of a UK passport Businessman close to President Al-Assads family. Owns shares in the listed TV station Dounya TV. Close to Muhammad Nasif Khayrbik, who has been designated. Supports the Syrian regime. 16.10.2012 28. Raza Othman Wife of Rami Makhlouf She has close personal and financial relations with Rami Makhlouf, cousin of president Bashar Al-Assad and principal financer of the regime, who has been designated. As such, associated with the Syrian regime, and benefiting from it. 16.10.2012 B. Entities Name Identifying information Reasons Date of listing 1. Megatrade Address: Aleppo Street P.O. Box 5966 Damascus, Syria Fax: 963114471081 Acts as a proxy for the Scientific Military research Institute (SSRC), which is listed. Involved in trade in dual use goods prohibited by EU sanctions for the Syrian government. 16.10.2012 2. Expert Partners Address: Rukn Addin Saladin Street, Building 5 PO Box: 7006 Damascus, Syria Acts as a proxy for the Scientific Military research Institute (SSRC), which is listed. Involved in trade in dual use goods prohibited by EU sanctions for the Syrian government. 16.10.2012 II. The entries for the persons and entities set out in Annex II to Regulation (EU) No 36/2012 listed below shall be replaced by the entries below. Name Identifying information Reasons Date of listing 1. Dr Wael Nader Al-Halqi Born 1964 in the Daraa Province Prime Minister and former Minister for Health. As Prime Minister, shares responsibility for the regimes violent repression against the civilian population. 27.2.2012 2. Muhammad Ibrahim Al-Shaar (aka Mohammad Ibrahim Al-Chaar) Born 1956 in Aleppo Minister for the Interior. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 1.12.2011 3. Dr Mohammad Al-Jleilati Born 1945 in Damascus Minister for Finance. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 1.12.2011 4. Imad Mohammad Deeb Khamis (aka Imad Mohammad Dib Khamees) Born 1 August 1961 near Damascus Minister for Electricity. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 23.3.2012 5. Omar Ibrahim Ghalawanji Born 1954 in Tartus Vice-Prime Minister for Services Affairs, Minister for Local Administration. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 23.3.2012 6. Joseph Suwaid (aka Joseph Jergi Sweid) Born 1958 in Damascus Minister of State. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 23.3.2012 7. Eng Hussein Mahmoud Farzat (aka Hussein Mahmud Farzat) Born 1957 in Hama Minister of State. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 23.3.2012 8. Mansour Fadlallah Azzam (aka Mansur Fadl Allah Azzam) Born 1960 in the Sweida Province Minister for Presidency Affairs. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 27.2.2012 9. Dr Emad Abdul-Ghani Sabouni (aka Imad Abdul Ghani Al Sabuni) Born 1964 in Damascus Minister for Telecommunications and Technology. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 27.2.2012 10. General Ali Habib Mahmoud Born 1939 in Tartous Former Minister for Defence. Associated with the Syrian regime and the Syrian military, and its violent repression against the civilian population. 1.8.2011 11. Tayseer Qala Awwad Born 1943 in Damascus Former Minister for Justice. Associated with the Syrian regime and its violent repression against the civilian population. 23.9.2011 12. Dr Adnan Hassan Mahmoud Born 1966 in Tartous Former Minister for Information. Associated with the Syrian regime and its violent repression against the civilian population. 23.9.2011 13. Dr Mohammad Nidal Al-Shaar Born 1956 in Aleppo Former Minister for Economy and Trade. Associated with the Syrian regime and its violent repression against the civilian population. 1.12.2011 14. Sufian Allaw Born 1944 in al-Bukamal, Deir Ezzor Former Minister for Oil and Mineral Resources. Associated with the regime and its violent repression against the civilian population. 27.2.2012 15. Dr Adnan Slakho Born 1955 in Damascus Former Minister for Industry. Associated with the regime and its violent repression against the civilian population. 27.2.2012 16. Dr Saleh Al-Rashed Born 1964 in Aleppo Province Former Minister for Education. Associated with the regime and its violent repression against the civilian population. 27.2.2012 17. Dr Fayssal Abbas Born 1955 in Hama Province Former Minister for Transport. Associated with the regime and its violent repression against the civilian population. 27.2.2012 18. Ghiath Jeraatli Born 1950 in Salamiya Former Minister of State. Associated with the regime and its violent repression against the civilian population. 23.3.2012 19. Yousef Suleiman Al-Ahmad Born 1956 in Hasaka Former Minister of State. Associated with the regime and its violent repression against the civilian population. 23.3.2012 20. Hassan Al-Sari Born 1953 in Hama Former Minister of State. Associated with the regime and its violent repression against the civilian population. 23.3.2012 III. The persons and entity listed below shall be removed from the list of natural or legal persons, entities or bodies set out in Annex II to Regulation (EU) No 36/2012: 1. Salim Altoun 2. Youssef Klizli 3. Altoun Group